Citation Nr: 0941929	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-07 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling for a right hand disability, to include scars of 
the palm and fifth finger.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1964 to May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Chicago, Illinois, which granted an increased 
evaluation of 10 percent disabling for a right hand 
disability, to include scars of the palm and fifth finger, 
effective March 16, 2005.

In February 2007, with his Form 9 appeal, the Veteran 
requested a Board hearing, but subsequently, in February 
2008, the Veteran withdrew his request.


FINDING OF FACT

The Veteran's service-connected right hand disability, to 
include scars of the palm and fifth finger, is manifested by 
symptoms of pain on examination and use and by contracture of 
the second, third, and fourth fingers by 15 degrees.


CONCLUSION OF LAW

The criteria for separate evaluations for a right hand 
disability, to include scars of the palm and fifth finger, of 
10 percent under Diagnostic Code 7804 and 10 percent under 
Diagnostic Code 5229 have been met.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a 
(Diagnostic Code 5229), 4.118 (Diagnostic Code 7804) (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for an evaluation in 
excess of 10 percent disabling for a service-connected right 
hand disability, to include scars of the palm and fifth 
finger, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 
5103A, 5106 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183, 186 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA is required to 
(1) inform a claimant of any information and evidence not of 
record that is necessary to substantiate the claim, (2) which 
the VA will seek to obtain, 
(3) which the claimant is expected to provide, and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The Board notes, 
however, that the requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (revising 38 
C.F.R. § 3.159(b) to eliminate fourth element of the notice 
requirement of Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this requirement is harmless.

Further, in Dingess v. Nicholson, the Court held that, upon 
receipt of a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide 
the claimant with notice of what evidence not previously 
provided will help substantiate the claim.  Dingess, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a) (West Supp. 
2009); 38 C.F.R. § 3.159(b) (2009).  Specifically, VA must 
notify the claimant of what is required to establish service 
connection and that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

A May 2005 VCAA letter notified the Veteran that in order to 
substantiate his claim, he should provide evidence showing an 
increase in severity.  He was also advised of which evidence 
necessary to substantiate his claim VA would obtain and which 
evidence the Veteran was responsible for submitting.  A March 
2006 VCAA letter included further notice regarding disability 
ratings and effective dates, and his claim was subsequently 
readjudicated following issuance of that notice.

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's available service and VA medical 
records are all in the file. The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to his claim.

With respect to increased rating claims, the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of a 
veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

In May 2005, VA provided the Veteran with an examination of 
his right hand.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's service-connected right hand disability since he 
was last examined.  See 38 C.F.R. § 3.327(a) (2009).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted.  VAOPGCPREC 11-95.  The 
Board finds the May 2005 VA examination report to be 
thorough, complete, and adequate upon which to base a 
decision with regard to this claim.  The examiner had the 
opportunity to interview and examine the Veteran, and his 
opinion reflects that he reviewed the Veteran's service 
treatment records.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports a 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of a veteran.  
38 C.F.R. § 4.3 (2009).

In cases where entitlement to compensation has already been 
established and an increase in the assigned evaluation is in 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

VA regulations, set forth at 38 C.F.R. §§ 4.40 and 4.45 
provide for consideration of functional impairment due to 
pain on motion or other symptoms when evaluating the severity 
of a musculoskeletal disability.  The Court has held that a 
higher rating can be based on "greater limitation of motion 
due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  However, any such functional loss must be 
"supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  See 38 C.F.R. § 4.40 
(2008).

Effective October 23, 2008, VA amended the Schedule for 
Rating Disabilities by revising that portion of the Schedule 
that addresses skin.  Specifically, these amendments concern 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  However, 
these amendments apply to applications for benefits received 
by VA on or after October 23, 2008.  As the Veteran's claim 
was already pending as of that date, these new regulations do 
not apply, and the Board will consider the version of the 
regulations in effect prior to that date.

The Veteran has been assigned a 10 percent disability rating 
for his right hand disability, to include scars of the palm 
and the fifth finger, under Diagnostic Code 7804 (Scars, 
superficial, painful on examination).  The Veteran complains 
of pain on use of his right hand due to his scars in daily 
activities (in addition to pain on examination, as discussed 
below), such as when using tools, and he asserts that the 
pain has increased in severity.  He also asserts that his 
ability to grasp objects has weakened.

The record reflects that the Veteran has been assigned the 
maximum rating available for a painful scar under Diagnostic 
Code 7804.  Furthermore, the May 2005 VA examination showed 
tenderness on the scar of the palm, and the Veteran 
specifically complained of pain in that one scar, but no 
tenderness was found on the scar of the fifth finger.  These 
findings are consistent with a written statement received in 
May 2005 in which the Veteran complained of pain specifically 
in his palm area.  Therefore, the Board finds that separate 
10 percent ratings under Diagnostic Code 7804 for each scar 
are not warranted.

Diagnostic Code 7801, relating to scars that cause limited 
motion, provides a non-compensable rating for scars less than 
six square inches.  The May 2005 VA examination report 
reflects that the Veteran's scars are currently less than six 
square inches in size (the report reflects that the Veteran's 
palm scar is 1.5 centimeters long and 1/18 inch wide, and the 
fifth finger scar is 1 centimeter long and 1/34 inch wide).  
There is no evidence in the claims file that contradicts the 
measurement taken at the VA examination.

Diagnostic Code 7805, relating to other scars, provides for 
an evaluation under the appropriate limitation of function 
criteria.  In this regard, the Board has considered 
application of Diagnostic Code 5229, relating to limitation 
of motion of the index or long fingers.  This code provides a 
non-compensable rating for limitation of extension under 30 
degrees, and it provides a maximum compensable rating of 10 
percent for limitation of extension of 30 degrees or more.  A 
March 2006 private treatment record reflects that the Veteran 
was diagnosed with contracture of the right hand resulting in 
a limitation of extension of his second, third, and fourth 
fingers by only 15 degrees.  While this does not meet the 
specific limitation of extension identified in the criteria 
for a 10 percent rating under Diagnostic Code 5229, the Board 
has also taken into account the Veteran's complaints of 
functional loss he experiences in his right hand due to his 
loss of motion, particularly his difficulty grasping objects 
and the number of fingers involved.  Therefore, taking into 
account the provisions of 38 C.F.R. § 4.40 and 4.45, as well 
as the Court's holding in Deluca, the Board finds that the 
manifestations of his disability more closely approximate the 
criteria for a separate 10 percent rating under Diagnostic 
Code 5229.

The Board has also considered Diagnostic Code 5222, relating 
to favorable ankylosis of the fingers, which assigns a 30 
percent disability rating to ankylosis (immobility) of the 
index, middle, and ring fingers.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (regarding ankylosis generally).  
However, as the Veteran has not been shown to have ankylosis 
of the joints of his fingers, the Board finds that 
consideration of that code is not warranted.

The Board acknowledges that the Veteran's representative has 
requested a rating under the criteria of 38 C.F.R. § 4.73, 
Diagnostic Code 5309 (2009).  However, because the hand is so 
compact a structure, isolated muscle injuries are rare, and 
these injuries are rated based on limitation of motion.  38 
C.F.R. § 4.73, Diagnostic Code 5309, Note.  Thus, 
consideration of that code ultimately requires consideration 
of applicable diagnostic codes under 38 C.F.R. § 4.71a, which 
have already been discussed above.

In short, in light of the findings of pain on examination and 
use as well as limitation of extension, the Board finds that 
evidence reflects that the Veteran's right hand disability 
symptoms more closely approximates separate disability 
ratings of 10 percent under Diagnostic Code 7804 and 10 
percent under Diagnostic Code 5229, but no more.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2009).  
Furthermore, as the limitation of motion in the fingers 
appears to be due specifically to the contracture of the scar 
tissue of the palm, rather than solely due to pain, the Board 
finds that these separate ratings are not prohibited by the 
anti-pyramiding provisions of 38 C.F.R. § 4.14 (2009).

Finally, as noted, in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court was presented with the question of whether 
it is appropriate to apply staged ratings when assigning an 
increased rating.  In answering this question in the 
affirmative, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  In reaching its conclusion, the Court 
observed that when a claim for an increased rating is 
granted, the effective date assigned may be up to one year 
prior to the date that the application for an increase was 
received if it is factually ascertainable that an increase in 
disability had occurred within that time frame. See 38 
U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.

Here, the Board finds that the separate 10 percent rating 
under Diagnostic Code 5229 is warranted for the entire period 
since the date of receipt of his claim for increased rating, 
which was March 16, 2005.  An effective date at any time 
during the one year period proceeding that claim is not 
warranted, as it is not factually ascertainable that an 
increase in disability had occurred within that time frame.  
In this regard, the Board notes that there is no medical 
evidence of record for that period, and the Veteran's March 
16, 2005, statement is the first lay evidence during that 
period describing the current state of his disability.

Therefore, in summary, the Board again finds that separate 
disability ratings of 10 percent under Diagnostic Code 7804 
and 10 percent under Diagnostic Code 5229, but no more, are 
warranted for the entire period since March 16, 2005.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2009).  




ORDER

Entitlement to a separate evaluation of 10 percent disabling 
for a right hand disability, to include scars of the palm and 
fifth finger, under Diagnostic Code 5229, in addition to the 
10 percent assigned under Diagnostic Code 7804, is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


